EX-10.8 5 ex10_9.htm


SILICON VALLEY BANK


LOAN AND SECURITY AGREEMENT
(EXIM PROGRAM)


BORROWER: TEGAL CORPORATION
                    ADDRESS: 2201 SOUTH MCDOWELL BLVD.
                    PETALUMA, CA 94954


DATE: JUNE 26, 2002

THIS LOAN AND SECURITY AGREEMENT is entered into on the above date between
SILICON VALLEY BANK (“Silicon”), whose address is 3003 Tasman Drive, Santa
Clara, California 95054 and the borrower(s) named above (jointly and severally,
the “Borrower”), whose chief executive office is located at the above address
(“Borrower’s Address”). The Schedule to this Agreement (the “Schedule”) shall
for all purposes be deemed to be a part of this Agreement, and the same is an
integral part of this Agreement. (Definitions of certain terms used in this
Agreement are set forth in Section 8 below.)

1. LOANS.

        1.1 Loans. Silicon will make loans to Borrower (the “Loans”), in amounts
determined by Silicon in its good faith business judgment, up to the amounts
(the “Credit Limit”) shown on the Schedule, provided no Default or Event of
Default has occurred and is continuing, and subject to deduction of Reserves for
accrued interest and such other Reserves as Silicon deems proper from time to
time in its good faith business judgment.

        1.2 Interest. All Loans and all other monetary Obligations shall bear
interest at the rate shown on the Schedule, except where expressly set forth to
the contrary in this Agreement. Interest shall be payable monthly, on the last
day of the month. Interest may, in Silicon’s discretion, be charged to
Borrower’s loan account, and the same shall thereafter bear interest at the same
rate as the other Loans. Silicon may, in its discretion, charge interest to
Borrower’s Deposit Accounts maintained with Silicon. Regardless of the amount of
Obligations that may be outstanding from time to time, Borrower shall pay
Silicon minimum monthly interest during the term of this Agreement in the amount
set forth on the Schedule (the “Minimum Monthly Interest”).

        1.3 Overadvances. If at any time or for any reason the total of all
outstanding Loans and all other monetary Obligations exceeds the Credit Limit
(an “Overadvance”), Borrower shall immediately pay the amount of the excess to
Silicon, without notice or demand. Without limiting Borrower’s obligation to
repay to Silicon the amount of any Overadvance, Borrower agrees to pay Silicon
interest on the outstanding amount of any Overadvance, on demand, at the Default
Rate.

        1.4 Fees. Borrower shall pay Silicon the fees shown on the Schedule,
which are in addition to all interest and other sums payable to Silicon and are
not refundable.

        1.5 Loan Requests. To obtain a Loan, Borrower shall make a request to
Silicon by facsimile or telephone. Loan requests received after 12:00 Noon will
not be considered by Silicon until the next Business Day. Silicon may rely on
any telephone request for a Loan given by a person whom Silicon believes is an
authorized representative of Borrower, and Borrower will indemnify Silicon for
any loss Silicon suffers as a result of that reliance.

        1.6 Letters of Credit. At the request of Borrower, Silicon may, in its
good faith business judgment, issue or arrange for the issuance of letters of
credit for the account of Borrower, in each case in form and substance
satisfactory to Silicon in its sole discretion (collectively, “Letters of
Credit”). The aggregate face amount of all Letters of Credit from time to time

--------------------------------------------------------------------------------

outstanding shall not exceed the amount shown on the Schedule (the “Letter of
Credit Sublimit”), and shall be reserved against Loans which would otherwise be
available hereunder, and in the event at any time there are insufficient Loans
available to Borrower for such reserve, Borrower shall deposit and maintain with
Silicon cash collateral in an amount at all times equal to such deficiency,
which shall be held as Collateral for all purposes of this Agreement. Borrower
shall pay all bank charges (including charges of Silicon) for the issuance of
Letters of Credit, together with such additional fee as Silicon’s letter of
credit department shall charge in connection with the issuance of the Letters of
Credit. Any payment by Silicon under or in connection with a Letter of Credit
shall constitute a Loan hereunder on the date such payment is made. Each Letter
of Credit shall have an expiry date no later than thirty days prior to the
Maturity Date. Borrower hereby agrees to indemnify and hold Silicon harmless
from any loss, cost, expense, or liability, including payments made by Silicon,
expenses, and reasonable attorneys’ fees incurred by Silicon arising out of or
in connection with any Letters of Credit. Borrower agrees to be bound by the
regulations and interpretations of the issuer of any Letters of Credit
guarantied by Silicon and opened for Borrower’s account or by Silicon’s
interpretations of any Letter of Credit issued by Silicon for Borrower’s
account, and Borrower understands and agrees that Silicon shall not be liable
for any error, negligence, or mistake, whether of omission or commission, in
following Borrower’s instructions or those contained in the Letters of Credit or
any modifications, amendments, or supplements thereto. Borrower understands that
Letters of Credit may require Silicon to indemnify the issuing bank for certain
costs or liabilities arising out of claims by Borrower against such issuing
bank. Borrower hereby agrees to indemnify and hold Silicon harmless with respect
to any loss, cost, expense, or liability incurred by Silicon under any Letter of
Credit as a result of Silicon’s indemnification of any such issuing bank. The
provisions of this Loan Agreement, as it pertains to Letters of Credit, and any
other Loan Documents relating to Letters of Credit are cumulative.

2.     SECURITY INTEREST. To secure the payment and performance of all of the
Obligations when due, Borrower hereby grants to Silicon a security interest in
all of the following (collectively, the “Collateral”): all right, title and
interest of Borrower in and to all of the following, whether now owned or
hereafter arising or acquired and wherever located: all Accounts; all Inventory;
all Equipment; all Deposit Accounts; all General Intangibles (including without
limitation all Intellectual Property); all Investment Property; all Other
Property; and any and all claims, rights and interests in any of the above, and
all guaranties and security for any of the above, and all substitutions and
replacements for, additions, accessions, attachments, accessories, and
improvements to, and proceeds (including proceeds of any insurance policies,
proceeds of proceeds and claims against third parties) of, any and all of the
above, and all Borrower’s books relating to any and all of the above.

3. REPRESENTATIONS, WARRANTIES AND COVENANTS OF BORROWER.

        In order to induce Silicon to enter into this Agreement and to make
Loans, Borrower represents and warrants to Silicon as follows, and Borrower
covenants that the following representations will continue to be true, and that
Borrower will at all times comply with all of the following covenants,
throughout the term of this Agreement and until all Obligations have been paid
and performed in full:

        3.1 Corporate Existence and Authority. Borrower is and will continue to
be, duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation. Borrower is and will continue to be qualified
and licensed to do business in all jurisdictions in which any failure to do so
would result in a Material Adverse Change. The execution, delivery and
performance by Borrower of this Agreement, and all other documents contemplated
hereby (i) have been duly and validly authorized, (ii) are enforceable against
Borrower in accordance with their terms (except as enforcement may be limited by
equitable principles and by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to creditors’ rights generally), and (iii) do not
violate Borrower’s articles or certificate of incorporation, or Borrower’s
by-laws, or any law or any material agreement or instrument which is binding
upon Borrower or its property, and (iv) do not constitute grounds for
acceleration of any material indebtedness or obligation under any agreement or
instrument which is binding upon Borrower or its property.

        3.2 Name; Trade Names and Styles. The name of Borrower set forth in the
heading to this Agreement is its correct name. Listed in the Representations are
all prior names of Borrower and all of Borrower’s present and prior trade names.
Borrower shall give Silicon 30 days’ prior written notice before changing its
name or doing business under any other name. Borrower has complied, and will in
the future comply, in all material respects, with all laws relating to the
conduct of business under a fictitious business name, except where the failure
to so comply would not reasonably be expected to result in a Material Adverse
Change.

        3.3 Place of Business; Location of Collateral. The address set forth in
the heading to this Agreement is Borrower’s chief executive office. In addition,
Borrower has places of business and Collateral is located only at the locations
set forth in the Representations. Borrower will give Silicon at least 30 days
prior written notice before opening any additional place of business, changing
its chief executive office, or moving any of the Collateral to a location other
than Borrower’s Address or one of the locations set forth in the
Representations, except that Borrower may maintain sales offices in the ordinary
course of business at which not more than a total of $10,000 fair market value
of Equipment is located.

--------------------------------------------------------------------------------

      3.4 Title to Collateral; Perfection; Permitted Liens.

            (a) Borrower is now, and will at all times in the future be, the
sole owner of all the Collateral, except for items of Equipment which are leased
to Borrower. The Collateral now is and will remain free and clear of any and all
liens, charges, security interests, encumbrances and adverse claims, except for
Permitted Liens. Silicon now has, and will continue to have, a first-priority
perfected and enforceable security interest in all of the Collateral, subject
only to the Permitted Liens, and Borrower will at all times defend Silicon and
the Collateral against all claims of others.

            (b) Borrower has set forth in the Representations all of Borrower’s
Deposit Accounts, and Borrower will give Silicon five Business Days advance
written notice before establishing any new Deposit Accounts and will cause the
institution where any such new Deposit Account is maintained to execute and
deliver to Silicon a control agreement in form sufficient to perfect Silicon’s
security interest in the Deposit Account and otherwise satisfactory to Silicon
in its good faith business judgment. Nothing herein limits any requirements
which may be set forth in the Schedule as to where Deposit Accounts will be
maintained.

            (c) In the event that Borrower shall at any time after the date
hereof have any commercial tort claims against others, which it is asserting or
intends to assert, and in which the potential recovery exceeds $100,000,
Borrower shall promptly notify Silicon thereof in writing and provide Silicon
with such information regarding the same as Silicon shall request (unless
providing such information would waive the Borrower’s attorney-client
privilege). Such notification to Silicon shall constitute a grant of a security
interest in the commercial tort claim and all proceeds thereof to Silicon, and
Borrower shall execute and deliver all such documents and take all such actions
as Silicon shall request in connection therewith.

            (d) None of the Collateral now is or will be affixed to any real
property in such a manner, or with such intent, as to become a fixture. Borrower
is not and will not become a lessee under any real property lease pursuant to
which the lessor may obtain any rights in any of the Collateral and no such
lease now prohibits, restrains, impairs or will prohibit, restrain or impair
Borrower’s right to remove any Collateral from the leased premises. Whenever any
Collateral is located upon premises in which any third party has an interest,
Borrower shall, whenever requested by Silicon, use its best efforts to cause
such third party to execute and deliver to Silicon, in form acceptable to
Silicon, such waivers and subordinations as Silicon shall specify in its good
faith business judgment. Borrower will keep in full force and effect, and will
comply with all material terms of, any lease of real property where any of the
Collateral now or in the future may be located.

        3.5 Maintenance of Collateral. Borrower will maintain the Collateral in
good working condition (ordinary wear and tear excepted), and Borrower will not
use the Collateral for any unlawful purpose. Borrower will immediately advise
Silicon in writing of any material loss or damage to the Collateral.

        3.6 Books and Records. Borrower has maintained and will maintain at
Borrower’s Address complete and accurate books and records, comprising an
accounting system in accordance with GAAP.

        3.7 Financial Condition, Statements and Reports. All financial
statements now or in the future delivered to Silicon have been, and will be,
prepared in conformity with GAAP and now and in the future will fairly present
the results of operations and financial condition of Borrower, in accordance
with GAAP, at the times and for the periods therein stated. Between the last
date covered by any such statement provided to Silicon and the date hereof,
there has been no Material Adverse Change.

        3.8 Tax Returns and Payments; Pension Contributions. Borrower has timely
filed, and will timely file, all required tax returns and reports, and Borrower
has timely paid, and will timely pay, all foreign, federal, state and local
taxes, assessments, deposits and contributions now or in the future owed by
Borrower. Borrower may, however, defer payment of any contested taxes, provided
that Borrower (i) in good faith contests Borrower’s obligation to pay the taxes
by appropriate proceedings promptly and diligently instituted and conducted,
(ii) notifies Silicon in writing of the commencement of, and any material
development in, the proceedings, and (iii) posts bonds or takes any other steps
required to keep the contested taxes from becoming a lien upon any of the
Collateral. Borrower is unaware of any claims or adjustments proposed for any of
Borrower’s prior tax years which could result in additional taxes becoming due
and payable by Borrower. Borrower has paid, and shall continue to pay all
amounts necessary to fund all present and future pension, profit sharing and
deferred compensation plans in accordance with their terms, and Borrower has not
and will not withdraw from participation in, permit partial or complete
termination of, or permit the occurrence of any other event with respect to, any
such plan which could reasonably be expected to result in any liability of
Borrower, including any liability to the Pension Benefit Guaranty Corporation or
its successors or any other governmental agency.

        3.9 Compliance with Law. Borrower has, to the best of its knowledge,
complied, and will comply, in all material respects, with all provisions of all
foreign, federal, state and local laws and regulations applicable to Borrower,
including, but not limited to, those relating to Borrower’s ownership of real or
personal property, the conduct and licensing of Borrower’s business, and all
environmental matters.

--------------------------------------------------------------------------------

        3.10 Litigation. There is no claim, suit, litigation, proceeding or
investigation pending or (to best of Borrower’s knowledge) threatened against or
affecting Borrower in any court or before any governmental agency (or any basis
therefor known to Borrower) which could reasonably be expected to result, either
separately or in the aggregate, in any Material Adverse Change. Borrower will
promptly inform Silicon in writing of any claim, proceeding, litigation or
investigation in the future threatened or instituted against Borrower involving
any single claim of $50,000 or more, or involving $100,000 or more in the
aggregate.

        3.11 Use of Proceeds. All proceeds of all Loans shall be used solely for
lawful business purposes. Borrower is not purchasing or carrying any “margin
stock” (as defined in Regulation U of the Board of Governors of the Federal
Reserve System) and no part of the proceeds of any Loan will be used to purchase
or carry any “margin stock” or to extend credit to others for the purpose of
purchasing or carrying any “margin stock.”

4. ACCOUNTS.

        4.1 Representations Relating to Accounts. Borrower represents and
warrants to Silicon as follows: Each Account with respect to which Loans are
requested by Borrower shall, on the date each Loan is requested and made, (i)
represent an undisputed bona fide existing unconditional obligation of the
Account Debtor created by the sale, delivery, and acceptance of goods or the
rendition of services, or the non-exclusive licensing of Intellectual Property,
in the ordinary course of Borrower’s business, and (ii) meet the Minimum
Eligibility Requirements set forth in Section 8 below.

        4.2 Representations Relating to Documents and Legal Compliance. Borrower
represents and warrants to Silicon as follows: All statements made and all
unpaid balances appearing in all invoices, instruments and other documents
evidencing the Accounts are and shall be true and correct and all such invoices,
instruments and other documents and all of Borrower’s books and records are and
shall be genuine and in all respects what they purport to be. All sales and
other transactions underlying or giving rise to each Account shall comply in all
material respects with all applicable laws and governmental rules and
regulations. To the best of Borrower’s knowledge, all signatures and
endorsements on all documents, instruments, and agreements relating to all
Accounts are and shall be genuine, and all such documents, instruments and
agreements are and shall be legally enforceable in accordance with their terms.

        4.3 Schedules and Documents relating to Accounts. Borrower shall deliver
to Silicon transaction reports and schedules of collections, as provided in the
Schedule, on Silicon’s standard forms; provided, however, that Borrower’s
failure to execute and deliver the same shall not affect or limit Silicon’s
security interest and other rights in all of Borrower’s Accounts, nor shall
Silicon’s failure to advance or lend against a specific Account affect or limit
Silicon’s security interest and other rights therein. If requested by Silicon,
Borrower shall furnish Silicon with copies (or, at Silicon’s request, originals)
of all contracts, orders, invoices, and other similar documents, and all
shipping instructions, delivery receipts, bills of lading, and other evidence of
delivery, for any goods the sale or disposition of which gave rise to such
Accounts, and Borrower warrants the genuineness of all of the foregoing.
Borrower shall also furnish to Silicon an aged accounts receivable trial balance
as provided in the Schedule. In addition, Borrower shall deliver to Silicon, on
its request, the originals of all instruments, chattel paper, security
agreements, guarantees and other documents and property evidencing or securing
any Accounts, in the same form as received, with all necessary endorsements, and
copies of all credit memos.

        4.4 Collection of Accounts. Borrower shall have the right to collect all
Accounts, unless and until a Default or an Event of Default has occurred and is
continuing. Whether or not an Event of Default has occurred and is continuing,
Borrower shall hold all payments on, and proceeds of, Accounts in trust for
Silicon, and Borrower shall immediately deliver all such payments and proceeds
to Silicon in their original form, duly endorsed, to be applied to the
Obligations in such order as Silicon shall determine. Silicon may, in its good
faith business judgment, require that all proceeds of Collateral be deposited by
Borrower into a lockbox account, or such other “blocked account” as Silicon may
specify, pursuant to a blocked account agreement in such form as Silicon may
specify in its good faith business judgment.

        4.5. Remittance of Proceeds. All proceeds arising from the disposition
of any Collateral shall be delivered, in kind, by Borrower to Silicon in the
original form in which received by Borrower not later than the following
Business Day after receipt by Borrower, to be applied to the Obligations in such
order as Silicon shall determine; provided that, if no Default or Event of
Default has occurred and is continuing, Borrower shall not be obligated to remit
to Silicon the proceeds of the sale of worn out or obsolete Equipment disposed
of by Borrower in good faith in an arm’s length transaction for an aggregate
purchase price of $25,000 or less (for all such transactions in any fiscal
year). Borrower agrees that it will not commingle proceeds of Collateral with
any of Borrower’s other funds or property, but will hold such proceeds separate
and apart from such other

--------------------------------------------------------------------------------

 funds and property and in an express trust for Silicon. Nothing in this Section
limits the restrictions on disposition of Collateral set forth elsewhere in this
Agreement.

        4.6 Disputes. Borrower shall notify Silicon promptly of all disputes or
claims relating to Accounts. Borrower shall not forgive (completely or
partially), compromise or settle any Account for less than payment in full, or
agree to do any of the foregoing, except that Borrower may do so, provided that:
(i) Borrower does so in good faith, in a commercially reasonable manner, in the
ordinary course of business, and in arm’s length transactions, which are
reported to Silicon on the regular reports provided to Silicon; (ii) no Default
or Event of Default has occurred and is continuing; and (iii) taking into
account all such discounts, settlements and forgiveness, the total outstanding
Loans will not exceed the Credit Limit.

        4.7 Returns. Provided no Event of Default has occurred and is
continuing, if any Account Debtor returns any Inventory to Borrower, Borrower
shall promptly determine the reason for such return and promptly issue a credit
memorandum to the Account Debtor in the appropriate amount. In the event any
attempted return occurs after the occurrence and during the continuance of any
Event of Default, Borrower shall hold the returned Inventory in trust for
Silicon, and immediately notify Silicon of the return of the Inventory.

        4.8 Verification. Silicon may, from time to time, verify directly with
the respective Account Debtors the validity, amount and other matters relating
to the Accounts, by means of mail, telephone or otherwise, either in the name of
Borrower or Silicon or such other name as Silicon may choose.

        4.9 No Liability. Silicon shall not be responsible or liable for any
shortage or discrepancy in, damage to, or loss or destruction of, any goods, the
sale or other disposition of which gives rise to an Account, or for any error,
act, omission, or delay of any kind occurring in the settlement, failure to
settle, collection or failure to collect any Account, or for settling any
Account in good faith for less than the full amount thereof, nor shall Silicon
be deemed to be responsible for any of Borrower’s obligations under any contract
or agreement giving rise to an Account. Nothing herein shall, however, relieve
Silicon from liability for its own gross negligence or willful misconduct.

5. ADDITIONAL DUTIES OF BORROWER.

        5.1 Financial and Other Covenants. Borrower shall at all times comply
with the financial and other covenants set forth in the Schedule.

        5.2 Insurance. Borrower shall, at all times insure all of the tangible
personal property Collateral and carry such other business insurance, with
insurers reasonably acceptable to Silicon, in such form and amounts as Silicon
may reasonably require and that are customary and in accordance with standard
practices for Borrower’s industry and locations, and Borrower shall provide
evidence of such insurance to Silicon. All such insurance policies shall name
Silicon as an additional loss payee, and shall contain a lenders loss payee
endorsement in form reasonably acceptable to Silicon. Upon receipt of the
proceeds of any such insurance, Silicon shall apply such proceeds in reduction
of the Obligations as Silicon shall determine in its good faith business
judgment, except that, provided no Default or Event of Default has occurred and
is continuing, Silicon shall release to Borrower insurance proceeds with respect
to Equipment totaling less than $100,000, which shall be utilized by Borrower
for the replacement of the Equipment with respect to which the insurance
proceeds were paid. Silicon may require reasonable assurance that the insurance
proceeds so released will be so used. If Borrower fails to provide or pay for
any insurance, Silicon may, but is not obligated to, obtain the same at
Borrower’s expense. Borrower shall promptly deliver to Silicon copies of all
material reports made to insurance companies.

        5.3 Reports. Borrower, at its expense, shall provide Silicon with the
written reports set forth in the Schedule, and such other written reports with
respect to Borrower (including budgets, sales projections, operating plans and
other financial documentation), as Silicon shall from time to time specify in
its good faith business judgment.

        5.4 Access to Collateral, Books and Records. At reasonable times, and on
one Business Day’s notice, Silicon, or its agents, shall have the right to
inspect the Collateral, and the right to audit and copy Borrower’s books and
records. Silicon shall take reasonable steps to keep confidential all
information obtained in any such inspection or audit, but Silicon shall have the
right to disclose any such information to its auditors, regulatory agencies, and
attorneys, and pursuant to any subpoena or other legal process. The foregoing
inspections and audits shall be at Borrower’s expense and the charge therefor
shall be $700 per person per day (or such higher amount as shall represent
Silicon’s then current standard charge for the same), plus reasonable
out-of-pocket expenses. In the event Borrower and Silicon schedule an audit more
than 10 days in advance, and Borrower seeks to reschedule the audit with less
than 10 days written notice to Silicon, then (without limiting any of Silicon’s
rights or remedies), Borrower shall pay Silicon a cancellation fee of $1,000
plus any out-of-pocket expenses incurred by Silicon, to compensate Silicon for
the anticipated costs and expenses of the cancellation.

--------------------------------------------------------------------------------

        5.5 Negative Covenants. Except as may be permitted in the Schedule,
Borrower shall not, without Silicon’s prior written consent (which shall be a
matter of its good faith business judgment), do any of the following: (i) merge
or consolidate with another corporation or entity; (ii) acquire any assets,
except in the ordinary course of business; (iii) enter into any other
transaction outside the ordinary course of business; (iv) sell or transfer any
Collateral, except for the sale of finished Inventory in the ordinary course of
Borrower’s business, and except for the sale of obsolete or unneeded Equipment
in the ordinary course of business; (v) store any Inventory or other Collateral
with any warehouseman or other third party; (vi) sell any Inventory on a
sale-or-return, guaranteed sale, consignment, or other contingent basis; (vii)
make any loans of any money or other assets*; (viii) incur any debts, outside
the ordinary course of business, which would result in a Material Adverse
Change; (ix) guarantee or otherwise become liable with respect to the
obligations of another party or entity; (x) pay or declare any dividends on
Borrower’s stock (except for dividends payable solely in stock of Borrower);
(xi) redeem, retire, purchase or otherwise acquire, directly or indirectly, any
of Borrower’s stock; (xii) make any change in Borrower’s capital structure which
would result in a Material Adverse Change; or (xiii) engage, directly or
indirectly, in any business other than the businesses currently engaged in by
Borrower or reasonably related thereto; or (xiv) dissolve or elect to dissolve.
Transactions permitted by the foregoing provisions of this Section are only
permitted if no Default or Event of Default would occur as a result of such
transaction.

*, except that, provided that no Default or Event of Default has occurred and is
continuing, Borrower make loans to employees of Borrower in an aggregate amount
not exceeding $150,000 outstanding at any time

        5.6 Litigation Cooperation. Should any third-party suit or proceeding be
instituted by or against Silicon with respect to any Collateral or relating to
Borrower, Borrower shall, without expense to Silicon, make available Borrower
and its officers, employees and agents and Borrower’s books and records, to the
extent that Silicon may deem them reasonably necessary in order to prosecute or
defend any such suit or proceeding.

        5.7 Further Assurances. Borrower agrees, at its expense, on request by
Silicon, to execute all documents and take all actions, as Silicon, may, in its
good faith business judgment, deem necessary or useful in order to perfect and
maintain Silicon’s perfected first-priority security interest in the Collateral
(subject to Permitted Liens), and in order to fully consummate the transactions
contemplated by this Agreement.

6. TERM.

        6.1 Maturity Date. This Agreement shall continue in effect until the
maturity date set forth on the Schedule (the “Maturity Date”), subject to
Section 6.3 below.

        6.2 Early Termination. This Agreement may be terminated prior to the
Maturity Date as follows: (i) by Borrower, effective three Business Days after
written notice of termination is given to Silicon; or (ii) by Silicon at any
time after the occurrence and during the continuance of an Event of Default,
without notice, effective immediately.

        6.3 Payment of Obligations. On the Maturity Date or on any earlier
effective date of termination, Borrower shall pay and perform in full all
Obligations, whether evidenced by installment notes or otherwise, and whether or
not all or any part of such Obligations are otherwise then due and payable.
Without limiting the generality of the foregoing, if on the Maturity Date, or on
any earlier effective date of termination, there are any outstanding Letters of
Credit issued by Silicon or issued by another institution based upon an
application, guarantee, indemnity or similar agreement on the part of Silicon,
then on such date Borrower shall provide to Silicon cash collateral in an amount
equal to 105% of the face amount of all such Letters of Credit plus all
interest, fees and cost due or to become due in connection therewith (as
estimated by Silicon in its good faith business judgment), to secure all of the
Obligations relating to said Letters of Credit, pursuant to Silicon’s then
standard form cash pledge agreement. Notwithstanding any termination of this
Agreement, all of Silicon’s security interests in all of the Collateral and all
of the terms and provisions of this Agreement shall continue in full force and
effect until all Obligations have been paid and performed in full; provided that
Silicon may, in its sole discretion, refuse to make any further Loans after
termination. No termination shall in any way affect or impair any right or
remedy of Silicon, nor shall any such termination relieve Borrower of any
Obligation to Silicon, until all of the Obligations have been paid and performed
in full. Upon payment and performance in full of all the Obligations and
termination of this Agreement, Silicon shall promptly terminate its financing
statements with respect to the Borrower and deliver to Borrower such other
documents as may be required to fully terminate Silicon’s security interests.

--------------------------------------------------------------------------------

7. EVENTS OF DEFAULT AND REMEDIES.

        7.1 Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” under this Agreement, and Borrower shall
give Silicon immediate written notice thereof: (a) Any warranty, representation,
statement, report or certificate made or delivered to Silicon by Borrower or any
of Borrower’s officers, employees or agents, now or in the future, shall be
untrue or misleading in a material respect when made or deemed to be made; or
(b) Borrower shall fail to pay when due any Loan or any interest thereon or any
other monetary Obligation; or (c) the total Loans and other Obligations
outstanding at any time shall exceed the Credit Limit; or (d) Borrower shall
fail to comply with any of the financial covenants set forth in the Schedule, or
shall fail to perform any other non-monetary Obligation which by its nature
cannot be cured, or shall fail to permit Silicon to conduct an inspection or
audit as specified in Section 5.4 hereof; or (e) Borrower shall fail to perform
any other non-monetary Obligation, which failure is not cured within five
Business Days after the date due; or (f) any levy, assessment, attachment,
seizure, lien or encumbrance (other than a Permitted Lien) is made on all or any
part of the Collateral which is not cured within 10 days after the occurrence of
the same; or (g) any default or event of default occurs under any obligation
secured by a Permitted Lien, which is not cured within any applicable cure
period or waived in writing by the holder of the Permitted Lien; or (h) Borrower
breaches any material contract or obligation, which has resulted or may
reasonably be expected to result in a Material Adverse Change; or (i)
Dissolution, termination of existence, insolvency or business failure of
Borrower; or appointment of a receiver, trustee or custodian, for all or any
part of the property of, assignment for the benefit of creditors by, or the
commencement of any proceeding by Borrower under any reorganization, bankruptcy,
insolvency, arrangement, readjustment of debt, dissolution or liquidation law or
statute of any jurisdiction, now or in the future in effect; or (j) the
commencement of any proceeding against Borrower or any guarantor of any of the
Obligations under any reorganization, bankruptcy, insolvency, arrangement,
readjustment of debt, dissolution or liquidation law or statute of any
jurisdiction, now or in the future in effect, which is not cured by the
dismissal thereof within 30 days after the date commenced; or (k) revocation or
termination of, or limitation or denial of liability upon, any guaranty of the
Obligations or any attempt to do any of the foregoing, or commencement of
proceedings by any guarantor of any of the Obligations under any bankruptcy or
insolvency law; or (l) revocation or termination of, or limitation or denial of
liability upon, any pledge of any certificate of deposit, securities or other
property or asset of any kind pledged by any third party to secure any or all of
the Obligations, or any attempt to do any of the foregoing, or commencement of
proceedings by or against any such third party under any bankruptcy or
insolvency law; or (m) Borrower makes any payment on account of any indebtedness
or obligation which has been subordinated to the Obligations other than as
permitted in the applicable subordination agreement, or if any Person who has
subordinated such indebtedness or obligations terminates or in any way limits
his subordination agreement; or (n) there shall be a change in the record or
beneficial ownership of the outstanding shares of stock of Borrower, in one or
more transactions,* without the prior written consent of Silicon; or (o)
Borrower shall generally not pay its debts as they become due, or Borrower shall
conceal, remove or transfer any part of its property, with intent to hinder,
delay or defraud its creditors, or make or suffer any transfer of any of its
property which may be fraudulent under any bankruptcy, fraudulent conveyance or
similar law; or (p) a Material Adverse Change shall occur; or (q) Silicon,
acting in good faith and in a commercially reasonable manner, deems itself
insecure because of the occurrence of an event prior to the effective date
hereof of which Silicon had no knowledge on the effective date or because of the
occurrence of an event on or subsequent to the effective date. Silicon may cease
making any Loans hereunder during any of the above cure periods, and thereafter
if an Event of Default has occurred and is continuing.

        *the result of which is that any one Person owns at least 50% of the
outstanding stock of Borrower,

        7.2 Remedies. Upon the occurrence and during the continuance of any
Event of Default, and at any time thereafter, Silicon, at its option, and
without notice or demand of any kind (all of which are hereby expressly waived
by Borrower), may do any one or more of the following: (a) Cease making Loans or
otherwise extending credit to Borrower under this Agreement or any other Loan
Document; (b) Accelerate and declare all or any part of the Obligations to be
immediately due, payable, and performable, notwithstanding any deferred or
installment payments allowed by any instrument evidencing or relating to any
Obligation; (c) Take possession of any or all of the Collateral wherever it may
be found, and for that purpose Borrower hereby authorizes Silicon without
judicial process to enter onto any of Borrower’s premises without interference
to search for, take possession of, keep, store, or remove any of the Collateral,
and remain on the premises or cause a custodian to remain on the premises in
exclusive control thereof, without charge for so long as Silicon deems it
necessary, in its good faith business judgment, in order to complete the
enforcement of its rights under this Agreement or any other agreement; provided,
however, that should Silicon seek to take possession of any of the Collateral by
court process, Borrower hereby irrevocably waives: (i) any bond and any surety
or security relating thereto required by any statute, court rule or otherwise as
an incident to such possession; (ii) any demand for possession prior to the
commencement of any suit or action to recover possession thereof; and (iii) any
requirement that Silicon retain possession of, and not dispose of, any such
Collateral until after trial or final judgment; (d) Require Borrower to assemble
any or all of the Collateral and make it available to Silicon at places
designated by

--------------------------------------------------------------------------------

Silicon which are reasonably convenient to Silicon and Borrower, and to remove
the Collateral to such locations as Silicon may deem advisable; (e) Complete the
processing, manufacturing or repair of any Collateral prior to a disposition
thereof and, for such purpose and for the purpose of removal, Silicon shall have
the right to use Borrower’s premises, vehicles, hoists, lifts, cranes, and other
Equipment and all other property without charge; (f) Sell, lease or otherwise
dispose of any of the Collateral, in its condition at the time Silicon obtains
possession of it or after further manufacturing, processing or repair, at one or
more public and/or private sales, in lots or in bulk, for cash, exchange or
other property, or on credit, and to adjourn any such sale from time to time
without notice other than oral announcement at the time scheduled for sale.
Silicon shall have the right to conduct such disposition on Borrower’s premises
without charge, for such time or times as Silicon deems reasonable, or on
Silicon’s premises, or elsewhere and the Collateral need not be located at the
place of disposition. Silicon may directly or through any affiliated company
purchase or lease any Collateral at any such public disposition, and if
permissible under applicable law, at any private disposition. Any sale or other
disposition of Collateral shall not relieve Borrower of any liability Borrower
may have if any Collateral is defective as to title or physical condition or
otherwise at the time of sale; (g) Demand payment of, and collect any Accounts
and General Intangibles comprising Collateral and, in connection therewith,
Borrower irrevocably authorizes Silicon to endorse or sign Borrower’s name on
all collections, receipts, instruments and other documents, to take possession
of and open mail addressed to Borrower and remove therefrom payments made with
respect to any item of the Collateral or proceeds thereof, and, in Silicon’s
good faith business judgment, to grant extensions of time to pay, compromise
claims and settle Accounts and the like for less than face value; (h) Offset
against any sums in any of Borrower’s general, special or other Deposit Accounts
with Silicon against any or all of the Obligations; and (i) Demand and receive
possession of any of Borrower’s federal and state income tax returns and the
books and records utilized in the preparation thereof or referring thereto. All
reasonable attorneys’ fees, expenses, costs, liabilities and obligations
incurred by Silicon with respect to the foregoing shall be added to and become
part of the Obligations, shall be due on demand, and shall bear interest at a
rate equal to the highest interest rate applicable to any of the Obligations.
Without limiting any of Silicon’s rights and remedies, from and after the
occurrence and during the continuance of any Event of Default, the interest rate
applicable to the Obligations shall be increased by an additional four percent
per annum (the “Default Rate”).

        7.3 Standards for Determining Commercial Reasonableness. Borrower and
Silicon agree that a sale or other disposition (collectively, “sale”) of any
Collateral which complies with the following standards will conclusively be
deemed to be commercially reasonable: (i) Notice of the sale is given to
Borrower at least ten days prior to the sale, and, in the case of a public sale,
notice of the sale is published at least five days before the sale in a
newspaper of general circulation in the county where the sale is to be
conducted; (ii) Notice of the sale describes the collateral in general,
non-specific terms; (iii) The sale is conducted at a place designated by
Silicon, with or without the Collateral being present; (iv) The sale commences
at any time between 8:00 a.m. and 6:00 p.m; (v) Payment of the purchase price in
cash or by cashier’s check or wire transfer is required; (vi) With respect to
any sale of any of the Collateral, Silicon may (but is not obligated to) direct
any prospective purchaser to ascertain directly from Borrower any and all
information concerning the same. Silicon shall be free to employ other methods
of noticing and selling the Collateral, in its discretion, if they are
commercially reasonable.

        7.4 Power of Attorney. Upon the occurrence and during the continuance of
any Event of Default, without limiting Silicon’s other rights and remedies,
Borrower grants to Silicon an irrevocable power of attorney coupled with an
interest, authorizing and permitting Silicon (acting through any of its
employees, attorneys or agents) at any time, at its option, but without
obligation, with or without notice to Borrower, and at Borrower’s expense, to do
any or all of the following, in Borrower’s name or otherwise, but Silicon agrees
that if it exercises any right hereunder, it will do so in good faith and in a
commercially reasonable manner: (a) Execute on behalf of Borrower any documents
that Silicon may, in its good faith business judgment, deem advisable in order
to perfect and maintain Silicon’s security interest in the Collateral, or in
order to exercise a right of Borrower or Silicon, or in order to fully
consummate all the transactions contemplated under this Agreement, and all other
Loan Documents; (b) Execute on behalf of Borrower, any invoices relating to any
Account, any draft against any Account Debtor and any notice to any Account
Debtor, any proof of claim in bankruptcy, any Notice of Lien, claim of
mechanic’s, materialman’s or other lien, or assignment or satisfaction of
mechanic’s, materialman’s or other lien; (c) Take control in any manner of any
cash or non-cash items of payment or proceeds of Collateral; endorse the name of
Borrower upon any instruments, or documents, evidence of payment or Collateral
that may come into Silicon’s possession; (d) Endorse all checks and other forms
of remittances received by Silicon; (e) Pay, contest or settle any lien, charge,
encumbrance, security interest and adverse claim in or to any of the Collateral,
or any judgment based thereon, or otherwise take any action to terminate or
discharge the same; (f) Grant extensions of time to pay, compromise claims and
settle Accounts and General Intangibles for less than face value and execute all
releases and other documents in connection therewith; (g) Pay any sums required
on account of Borrower’s taxes or to secure the release of any liens therefor,
or both; (h) Settle and adjust, and give releases of, any insurance claim that
relates to any of the Collateral and obtain payment therefor; (i) Instruct any
third party having custody or control of any books or records belonging to, or
relating to, Borrower to give Silicon the same rights of access and other rights
with respect thereto as Silicon has under this Agreement; and (j) Take any

--------------------------------------------------------------------------------

action or pay any sum required of Borrower pursuant to this Agreement and any
other Loan Documents. Any and all reasonable sums paid and any and all
reasonable costs, expenses, liabilities, obligations and attorneys’ fees
incurred by Silicon with respect to the foregoing shall be added to and become
part of the Obligations, shall be payable on demand, and shall bear interest at
a rate equal to the highest interest rate applicable to any of the Obligations.
In no event shall Silicon’s rights under the foregoing power of attorney or any
of Silicon’s other rights under this Agreement be deemed to indicate that
Silicon is in control of the business, management or properties of Borrower.

        7.5 Application of Proceeds. All proceeds realized as the result of any
sale of the Collateral shall be applied by Silicon first to the reasonable
costs, expenses, liabilities, obligations and attorneys’ fees incurred by
Silicon in the exercise of its rights under this Agreement, second to the
interest due upon any of the Obligations, and third to the principal of the
Obligations, in such order as Silicon shall determine in its sole discretion.
Any surplus shall be paid to Borrower or other persons legally entitled thereto;
Borrower shall remain liable to Silicon for any deficiency. If, Silicon, in its
good faith business judgment, directly or indirectly enters into a deferred
payment or other credit transaction with any purchaser at any sale of
Collateral, Silicon shall have the option, exercisable at any time, in its good
faith business judgment, of either reducing the Obligations by the principal
amount of purchase price or deferring the reduction of the Obligations until the
actual receipt by Silicon of the cash therefor.

        7.6 Remedies Cumulative. In addition to the rights and remedies set
forth in this Agreement, Silicon shall have all the other rights and remedies
accorded a secured party under the California Uniform Commercial Code and under
all other applicable laws, and under any other instrument or agreement now or in
the future entered into between Silicon and Borrower, and all of such rights and
remedies are cumulative and none is exclusive. Exercise or partial exercise by
Silicon of one or more of its rights or remedies shall not be deemed an
election, nor bar Silicon from subsequent exercise or partial exercise of any
other rights or remedies. The failure or delay of Silicon to exercise any rights
or remedies shall not operate as a waiver thereof, but all rights and remedies
shall continue in full force and effect until all of the Obligations have been
fully paid and performed.

8.     DEFINITIONS. As used in this Agreement, the following terms have the
following meanings:

        “Account Debtor” means the obligor on an Account.

        “Accounts” means all present and future “accounts” as defined in the
California Uniform Commercial Code in effect on the date hereof with such
additions to such term as may hereafter be made, and includes without limitation
all accounts receivable and other sums owing to Borrower.

        “Affiliate” means, with respect to any Person, a relative, partner,
shareholder, director, officer, or employee of such Person, or any parent or
subsidiary of such Person, or any Person controlling, controlled by or under
common control with such Person.

        “Business Day” means a day on which Silicon is open for business.

        “Code” means the Uniform Commercial Code as adopted and in effect in the
State of California from time to time.

        “Collateral” has the meaning set forth in Section 2 above.

        “continuing” and “during the continuance of” when used with reference to
a Default or Event of Default means that the Default or Event of Default has
occurred and has not been either waived in writing by Silicon or cured within
any applicable cure period.

        “Default” means any event which with notice or passage of time or both,
would constitute an Event of Default.

        “Default Rate” has the meaning set forth in Section 7.2 above.

        “Deposit Accounts” means all present and future “deposit accounts” as
defined in the California Uniform Commercial Code in effect on the date hereof
with such additions to such term as may hereafter be made, and includes without
limitation all general and special bank accounts, demand accounts, checking
accounts, savings accounts and certificates of deposit.

        “Eligible Inventory” means Inventory which Silicon, in its sole
judgment, deems eligible for borrowing, based on such considerations as Silicon
may from time to time deem appropriate*. Without limiting the fact that the
determination of which Inventory is eligible for borrowing is a matter of
Silicon’s discretion, Inventory which does not meet the following requirements
will not be deemed to be Eligible Inventory: Inventory which (i) consists of raw
materials** or finished goods, in good, new and salable condition which is not
perishable, not obsolete or unmerchantable, and is not comprised of packaging
materials or supplies; (ii) meets all applicable governmental standards; (iii)
has been manufactured in compliance with the Fair Labor Standards Act;
(iv) conforms in all respects to the warranties and representations set forth in
this Agreement; (v) is at all times subject to Silicon’s duly perfected, first
priority security interest; and (vi) is situated at a one of the locations set
forth on the Schedule.

--------------------------------------------------------------------------------

        *and which constitutes “Eligible Export-Related Inventory” (as defined
in the Exim Borrower Agreement referred to in the Schedule)

      **, work in process

        “Eligible Accounts” means Accounts and General Intangibles arising in
the ordinary course of Borrower’s business from the sale of goods or the
rendition of services, or the non-exclusive licensing of Intellectual Property,
which Silicon, in its good faith business judgment, shall deem eligible for
borrowing*. Without limiting the fact that the determination of which Accounts
are eligible for borrowing is a matter of Silicon’s good faith business
judgment, the following (the “Minimum Eligibility Requirements”) are the minimum
requirements for a Account to be an Eligible Account: (i) the Account must not
be outstanding for more than 90 days from its invoice date (the “Eligibility
Period”), (ii) the Account must not represent progress billings, or be due under
a fulfillment or requirements contract with the Account Debtor, (iii) the
Account must not be subject to any contingencies (including Accounts arising
from sales on consignment, guaranteed sale or other terms pursuant to which
payment by the Account Debtor may be conditional), (iv) the Account must not be
owing from an Account Debtor with whom Borrower has any dispute (whether or not
relating to the particular Account), (v) the Account must not be owing from an
Affiliate of Borrower, (vi) the Account must not be owing from an Account Debtor
which is subject to any insolvency or bankruptcy proceeding, or whose financial
condition is not acceptable to Silicon, or which, fails or goes out of a
material portion of its business, (vii) the Account must not be owing from the
United States or any department, agency or instrumentality thereof (unless there
has been compliance, to Silicon’s satisfaction, with the United States
Assignment of Claims Act), (viii) (ix) the Account must not be owing from an
Account Debtor to whom Borrower is or may be liable for goods purchased from
such Account Debtor or otherwise (but, in such case, the Account will be deemed
not eligible only to the extent of any amounts owed by Borrower to such Account
Debtor). Accounts owing from one Account Debtor will not be deemed Eligible
Accounts to the extent they exceed 25% of the total Accounts outstanding. In
addition, if more than 50% of the Accounts owing from an Account Debtor are
outstanding for a period longer than their Eligibility Period (without regard to
unapplied credits) or are otherwise not eligible Accounts, then all Accounts
owing from that Account Debtor will be deemed ineligible for borrowing. Silicon
may, from time to time, in its good faith business judgment, revise the Minimum
Eligibility Requirements, upon written notice to Borrower.

        *and which constitute “Eligible Export-Related Accounts Receivable” (as
defined in the Exim Borrower Agreement referred to in the Schedule).

        “Equipment” means all present and future “equipment” as defined in the
California Uniform Commercial Code in effect on the date hereof with such
additions to such term as may hereafter be made, and includes without limitation
all machinery, fixtures, goods, vehicles (including motor vehicles and
trailers), and any interest in any of the foregoing.

        “Event of Default” means any of the events set forth in Section 7.1 of
this Agreement.

        “GAAP” means generally accepted accounting principles consistently
applied.

        “General Intangibles” means all present and future “general intangibles”
as defined in the California Uniform Commercial Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all Intellectual Property, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income tax refunds,
security and other deposits, options to purchase or sell real or personal
property, rights in all litigation presently or hereafter pending (whether in
contract, tort or otherwise), insurance policies (including without limitation
key man, property damage, and business interruption insurance), payments of
insurance and rights to payment of any kind.

        “good faith business judgment” means honesty in fact and good faith (as
defined in Section 1201 of the Code) in the exercise of Silicon’s business
judgment.

        “including” means including (but not limited to).

        “Intellectual Property” means all present and future (a) copyrights,
copyright rights, copyright applications, copyright registrations and like
protections in each work of authorship and derivative work thereof, whether
published or unpublished, (b) trade secret rights, including all rights to
unpatented inventions and know-how, and confidential information; (c) mask work
or similar rights available for the protection of semiconductor chips; (d)
patents, patent applications and like protections including without limitation
improvements, divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same; (e) trademarks, servicemarks, trade styles,
and trade names, whether or not any of the foregoing are registered, and all
applications to register and registrations of the same and like protections, and
the entire goodwill of the business of Borrower connected with and symbolized by
any such trademarks; (f) computer software and computer software products; (g)
designs and design rights; (h) technology; (i) all claims for damages by way of
past, present and future infringement of any of the rights included above; (j)
all licenses or other rights to use any property or rights of a type described
above.

--------------------------------------------------------------------------------

        “Inventory” means all present and future “inventory” as defined in the
California Uniform Commercial Code in effect on the date hereof with such
additions to such term as may hereafter be made, and includes without limitation
all merchandise, raw materials, parts, supplies, packing and shipping materials,
work in process and finished products, including without limitation such
inventory as is temporarily out of Borrower’s custody or possession or in
transit and including any returned goods and any documents of title representing
any of the above.

        “Investment Property” means all present and future investment property,
securities, stocks, bonds, debentures, debt securities, partnership interests,
limited liability company interests, options, security entitlements, securities
accounts, commodity contracts, commodity accounts, and all financial assets held
in any securities account or otherwise, and all options and warrants to purchase
any of the foregoing, wherever located, and all other securities of every kind,
whether certificated or uncertificated.

        “Loan Documents” means, collectively, this Agreement, the
Representations, and all other present and future documents, instruments and
agreements between Silicon and Borrower, including, but not limited to those
relating to this Agreement, and all amendments and modifications thereto and
replacements therefor.

        “Material Adverse Change” means any of the following: (i) a material
adverse change in the business, operations, or financial or other condition of
the Borrower, or (ii) a material impairment of the prospect of repayment of any
portion of the Obligations; or (iii) a material impairment of the value or
priority of Silicon’s security interests in the Collateral.

        “Obligations” means all present and future Loans, advances, debts,
liabilities, obligations, guaranties, covenants, duties and indebtedness at any
time owing by Borrower to Silicon, whether evidenced by this Agreement or any
note or other instrument or document, or otherwise, whether arising from an
extension of credit, opening of a letter of credit, banker’s acceptance, loan,
guaranty, indemnification or otherwise, whether direct or indirect (including,
without limitation, those acquired by assignment and any participation by
Silicon in Borrower’s debts owing to others), absolute or contingent, due or to
become due, including, without limitation, all interest, charges, expenses,
fees, attorney’s fees, expert witness fees, audit fees, letter of credit fees,
collateral monitoring fees, closing fees, facility fees, termination fees,
minimum interest charges and any other sums chargeable to Borrower under this
Agreement or under any other Loan Documents.

        “Other Property” means the following as defined in the California
Uniform Commercial Code in effect on the date hereof with such additions to such
term as may hereafter be made, and all rights relating thereto: all present and
future “commercial tort claims” (including without limitation any commercial
tort claims identified in the Representations), “documents”, “instruments”,
“promissory notes”, “chattel paper”, “letters of credit”, “letter-of-credit
rights”, “fixtures”, “farm products” and “money”; and all other goods and
personal property of every kind, tangible and intangible, whether or not
governed by the California Uniform Commercial Code.

        “Permitted Liens” means the following: (i) purchase money security
interests in specific items of Equipment; (ii) leases of specific items of
Equipment; (iii) liens for taxes not yet payable; (iv) additional security
interests and liens consented to in writing by Silicon, which consent may be
withheld in its good faith business judgment; (v) security interests being
terminated substantially concurrently with this Agreement; (vi) liens of
materialmen, mechanics, warehousemen, carriers, or other similar liens arising
in the ordinary course of business and securing obligations which are not
delinquent; (vii) liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by liens of the type described above in
clauses (i) or (ii) above, provided that any extension, renewal or replacement
lien is limited to the property encumbered by the existing lien and the
principal amount of the indebtedness being extended, renewed or refinanced does
not increase; (viii) Liens in favor of customs and revenue authorities which
secure payment of customs duties in connection with the importation of goods.
Silicon will have the right to require, as a condition to its consent under
subparagraph (iv) above, that the holder of the additional security interest or
lien sign an intercreditor agreement on Silicon’s then standard form,
acknowledge that the security interest is subordinate to the security interest
in favor of Silicon, and agree not to take any action to enforce its subordinate
security interest so long as any Obligations remain outstanding, and that
Borrower agree that any uncured default in any obligation secured by the
subordinate security interest shall also constitute an Event of Default under
this Agreement.

        “Person” means any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation,
government, or any agency or political division thereof, or any other entity.

--------------------------------------------------------------------------------

       “Representations” means the written Representations and Warranties
provided by Borrower to Silicon referred to in the Schedule.

        “Reserves” means, as of any date of determination, such amounts as
Silicon may from time to time establish and revise in its good faith business
judgment, reducing the amount of Loans, Letters of Credit and other financial
accommodations which would otherwise be available to Borrower under the lending
formula(s) provided in the Schedule: (a) to reflect events, conditions,
contingencies or risks which, as determined by Silicon in its good faith
business judgment, do or may adversely affect (i) the Collateral or any other
property which is security for the Obligations or its value (including without
limitation any increase in delinquencies of Accounts), (ii) the assets, business
or prospects of Borrower or any Guarantor, or (iii) the security interests and
other rights of Silicon in the Collateral (including the enforceability,
perfection and priority thereof); or (b) to reflect Silicon’s good faith belief
that any collateral report or financial information furnished by or on behalf of
Borrower or any Guarantor to Silicon is or may have been incomplete, inaccurate
or misleading in any material respect; or (c) in respect of any state of facts
which Silicon determines in good faith constitutes an Event of Default or may,
with notice or passage of time or both, constitute an Event of Default.

        Other Terms. All accounting terms used in this Agreement, unless
otherwise indicated, shall have the meanings given to such terms in accordance
with GAAP, consistently applied. All other terms contained in this Agreement,
unless otherwise indicated, shall have the meanings provided by the Code, to the
extent such terms are defined therein.

9. GENERAL PROVISIONS.

        9.1 Interest Computation. In computing interest on the Obligations, all
checks, wire transfers and other items of payment received by Silicon (including
proceeds of Accounts and payment of the Obligations in full) shall be deemed
applied by Silicon on account of the Obligations three Business Days after
receipt by Silicon of immediately available funds, and, for purposes of the
foregoing, any such funds received after 12:00 Noon on any day shall be deemed
received on the next Business Day. Silicon shall not, however, be required to
credit Borrower’s account for the amount of any item of payment which is
unsatisfactory to Silicon in its good faith business judgment, and Silicon may
charge Borrower’s loan account for the amount of any item of payment which is
returned to Silicon unpaid.

        9.2 Application of Payments. All payments with respect to the
Obligations may be applied, and in Silicon’s good faith business judgment
reversed and re-applied, to the Obligations, in such order and manner as Silicon
shall determine in its good faith business judgment.

        9.3 Charges to Accounts. Silicon may, in its discretion, require that
Borrower pay monetary Obligations in cash to Silicon, or charge them to
Borrower’s Loan account, in which event they will bear interest at the same rate
applicable to the Loans. Silicon may also, in its discretion, charge any
monetary Obligations to Borrower’s Deposit Accounts maintained with Silicon.

        9.4 Monthly Accountings. Silicon shall provide Borrower monthly with an
account of advances, charges, expenses and payments made pursuant to this
Agreement. Such account shall be deemed correct, accurate and binding on
Borrower and an account stated (except for reverses and reapplications of
payments made and corrections of errors discovered by Silicon), unless Borrower
notifies Silicon in writing to the contrary within 60 days after such account is
rendered, describing the nature of any alleged errors or omissions.

        9.5 Notices. All notices to be given under this Agreement shall be in
writing and shall be given either personally or by reputable private delivery
service or by regular first-class mail, or certified mail return receipt
requested, addressed to Silicon or Borrower at the addresses shown in the
heading to this Agreement, or at any other address designated in writing by one
party to the other party. Notices to Silicon shall be directed to the Commercial
Finance Division, to the attention of the Division Manager or the Division
Credit Manager. All notices shall be deemed to have been given upon delivery in
the case of notices personally delivered, or at the expiration of one Business
Day following delivery to the private delivery service, or two Business Days
following the deposit thereof in the United States mail, with postage prepaid.

        9.6 Severability. Should any provision of this Agreement be held by any
court of competent jurisdiction to be void or unenforceable, such defect shall
not affect the remainder of this Agreement, which shall continue in full force
and effect.

        9.7 Integration. This Agreement and such other written agreements,
documents and instruments as may be executed in connection herewith are the
final, entire and complete agreement between Borrower and Silicon and supersede
all prior and contemporaneous negotiations and oral representations and
agreements, all of which are merged and integrated in this Agreement. There are
no oral understandings, representations or agreements between the parties which
are not set forth in this Agreement or in other written agreements signed by the
parties in connection herewith.

--------------------------------------------------------------------------------

        9.8 Waivers; Indemnity. The failure of Silicon at any time or times to
require Borrower to strictly comply with any of the provisions of this Agreement
or any other Loan Document shall not waive or diminish any right of Silicon
later to demand and receive strict compliance therewith. Any waiver of any
default shall not waive or affect any other default, whether prior or
subsequent, and whether or not similar. None of the provisions of this Agreement
or any other Loan Document shall be deemed to have been waived by any act or
knowledge of Silicon or its agents or employees, but only by a specific written
waiver signed by an authorized officer of Silicon and delivered to Borrower.
Borrower waives the benefit of all statutes of limitations relating to any of
the Obligations or this Agreement or any other Loan Document, and Borrower
waives demand, protest, notice of protest and notice of default or dishonor,
notice of payment and nonpayment, release, compromise, settlement, extension or
renewal of any commercial paper, instrument, account, General Intangible,
document or guaranty at any time held by Silicon on which Borrower is or may in
any way be liable, and notice of any action taken by Silicon, unless expressly
required by this Agreement. Borrower hereby agrees to indemnify Silicon and its
affiliates, subsidiaries, parent, directors, officers, employees, agents, and
attorneys, and to hold them harmless from and against any and all claims, debts,
liabilities, demands, obligations, actions, causes of action, penalties, costs
and expenses (including reasonable attorneys’ fees), of every kind, which they
may sustain or incur based upon or arising out of any of the Obligations, or any
relationship or agreement between Silicon and Borrower, or any other matter,
relating to Borrower or the Obligations; provided that this indemnity shall not
extend to damages proximately caused by the indemnitee’s own gross negligence or
willful misconduct. Notwithstanding any provision in this Agreement to the
contrary, the indemnity agreement set forth in this Section shall survive any
termination of this Agreement and shall for all purposes continue in full force
and effect.

        9.9 No Liability for Ordinary Negligence. Neither Silicon, nor any of
its directors, officers, employees, agents, attorneys or any other Person
affiliated with or representing Silicon shall be liable for any claims, demands,
losses or damages, of any kind whatsoever, made, claimed, incurred or suffered
by Borrower or any other party through the ordinary negligence of Silicon, or
any of its directors, officers, employees, agents, attorneys or any other Person
affiliated with or representing Silicon, but nothing herein shall relieve
Silicon from liability for its own gross negligence or willful misconduct.

        9.10 Amendment. The terms and provisions of this Agreement may not be
waived or amended, except in a writing executed by Borrower and a duly
authorized officer of Silicon.

        9.11 Time of Essence. Time is of the essence in the performance by
Borrower of each and every obligation under this Agreement.

        9.12 Attorneys Fees and Costs. Borrower shall reimburse Silicon for all
reasonable attorneys’ fees and all filing, recording, search, title insurance,
appraisal, audit, and other reasonable costs incurred by Silicon, pursuant to,
or in connection with, or relating to this Agreement (whether or not a lawsuit
is filed), including, but not limited to, any reasonable attorneys’ fees and
costs Silicon incurs in order to do the following: prepare and negotiate this
Agreement and all present and future documents relating to this Agreement;
obtain legal advice in connection with this Agreement or Borrower; enforce, or
seek to enforce, any of its rights; prosecute actions against, or defend actions
by, Account Debtors; commence, intervene in, or defend any action or proceeding;
initiate any complaint to be relieved of the automatic stay in bankruptcy; file
or prosecute any probate claim, bankruptcy claim, third-party claim, or other
claim; examine, audit, copy, and inspect any of the Collateral or any of
Borrower’s books and records; protect, obtain possession of, lease, dispose of,
or otherwise enforce Silicon’s security interest in, the Collateral; and
otherwise represent Silicon in any litigation relating to Borrower. In
satisfying Borrower’s obligation hereunder to reimburse Silicon for attorneys
fees, Borrower may, for convenience, issue checks directly to Silicon’s
attorneys, Levy, Small & Lallas, but Borrower acknowledges and agrees that Levy,
Small & Lallas is representing only Silicon and not Borrower in connection with
this Agreement. If either Silicon or Borrower files any lawsuit against the
other predicated on a breach of this Agreement, the prevailing party in such
action shall be entitled to recover its reasonable costs and attorneys’ fees,
including (but not limited to) reasonable attorneys’ fees and costs incurred in
the enforcement of, execution upon or defense of any order, decree, award or
judgment. All attorneys’ fees and costs to which Silicon may be entitled
pursuant to this Paragraph shall immediately become part of Borrower’s
Obligations, shall be due on demand, and shall bear interest at a rate equal to
the highest interest rate applicable to any of the Obligations.

        9.13 Benefit of Agreement. The provisions of this Agreement shall be
binding upon and inure to the benefit of the respective successors, assigns,
heirs, beneficiaries and representatives of Borrower and Silicon; provided,
however, that Borrower may not assign or transfer any of its rights under this
Agreement without the prior written consent of Silicon, and any prohibited
assignment shall be void. No consent by Silicon to any assignment shall release
Borrower from its liability for the Obligations.

        9.14 Joint and Several Liability. If Borrower consists of more than one
Person, their liability shall be joint and several, and the compromise of any
claim with, or the release of, any Borrower shall not constitute a compromise
with, or a release of, any other Borrower.

--------------------------------------------------------------------------------

        9.15 Limitation of Actions. Any claim or cause of action by Borrower
against Silicon, its directors, officers, employees, agents, accountants or
attorneys, based upon, arising from, or relating to this Loan Agreement, or any
other Loan Document, or any other transaction contemplated hereby or thereby or
relating hereto or thereto, or any other matter, cause or thing whatsoever,
occurred, done, omitted or suffered to be done by Silicon, its directors,
officers, employees, agents, accountants or attorneys, shall be barred unless
asserted by Borrower by the commencement of an action or proceeding in a court
of competent jurisdiction by the filing of a complaint within one year after the
first act, occurrence or omission upon which such claim or cause of action, or
any part thereof, is based, and the service of a summons and complaint on an
officer of Silicon, or on any other person authorized to accept service on
behalf of Silicon, within thirty (30) days thereafter. Borrower agrees that such
one-year period is a reasonable and sufficient time for Borrower to investigate
and act upon any such claim or cause of action. The one-year period provided
herein shall not be waived, tolled, or extended except by the written consent of
Silicon in its sole discretion. This provision shall survive any termination of
this Loan Agreement or any other Loan Document.

        9.16 Paragraph Headings; Construction. Paragraph headings are only used
in this Agreement for convenience. Borrower and Silicon acknowledge that the
headings may not describe completely the subject matter of the applicable
paragraph, and the headings shall not be used in any manner to construe, limit,
define or interpret any term or provision of this Agreement. This Agreement has
been fully reviewed and negotiated between the parties and no uncertainty or
ambiguity in any term or provision of this Agreement shall be construed strictly
against Silicon or Borrower under any rule of construction or otherwise.

        9.17 Governing Law; Jurisdiction; Venue. This Agreement and all acts and
transactions hereunder and all rights and obligations of Silicon and Borrower
shall be governed by the laws of the State of California. As a material part of
the consideration to Silicon to enter into this Agreement, Borrower (i) agrees
that all actions and proceedings relating directly or indirectly to this
Agreement shall, at Silicon’s option, be litigated in courts located within
California, and that the exclusive venue therefor shall be Santa Clara County;
(ii) consents to the jurisdiction and venue of any such court and consents to
service of process in any such action or proceeding by personal delivery or any
other method permitted by law; and (iii) waives any and all rights Borrower may
have to object to the jurisdiction of any such court, or to transfer or change
the venue of any such action or proceeding.

        9.18 Mutual Waiver of Jury Trial. BORROWER AND SILICON EACH HEREBY WAIVE
THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT
OF, OR IN ANY WAY RELATING TO, THIS AGREEMENT OR ANY OTHER PRESENT OR FUTURE
INSTRUMENT OR AGREEMENT BETWEEN SILICON AND BORROWER, OR ANY CONDUCT, ACTS OR
OMISSIONS OF SILICON OR BORROWER OR ANY OF THEIR DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS, ATTORNEYS OR ANY OTHER PERSONS AFFILIATED WITH SILICON OR BORROWER, IN
ALL OF THE FOREGOING CASES, WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE.

Borrower: Silicon:
TEGAL CORPORATION
SILICON VALLEY BANK     BY /s/ Michael L. Parodi                        BY /s/
Patrick J. O'Donnell                           President or Vice President Title
Vice President                                       BY Kathy
Petrini                                              Secretary or Ass't
Secretary      




--------------------------------------------------------------------------------

Silicon Valley Bank


Schedule to

Loan and Security Agreement
(Exim Program)


Borrower: Tegal Corporation
Address:    2201 South McDowell Blvd.
                     Petaluma, CA  94954

Date:             June 26, 2002

This  Schedule  forms an integral  part of the Loan and  Security  Agreement  between  Silicon  Valley Bank and the above-borrower of even date.



--------------------------------------------------------------------------------




1. Credit Limit
     (Section 1.1):

An
amount  not to exceed the  lesser of a total of  $5,000,000  at any one
                                        time outstanding  (the "Maximum Credit Limit"),
 or the sum of (a) and (b)                                         below: 










  
  
  
  
                                                 (a) 
90%
(an "Advance Rate") of the amount of Borrower's  Eligible
                                                     Accounts (as defined in Section 8
above); provided,  however,                                                      if the
Eligible  Account is  denominated in Euros or Japanese
                                                     Yen and an FX Forward  Contract  (as
 defined  below) has not                                                      been
entered into with respect thereto,  then such percentage
                                                     shall be 70%,  plus 
  










  
  
  
  
                                                 (b) 
an
amount not to exceed the lesser of: 
  










  
  
  
  
  
(1) 
  
75%
(an "Advance  Rate") of the value of  Borrower's  Eligible  Inventory (as defined in
Section 8 above),
                                                              calculated  at the lower of
cost or market value and
                                                              determined on a first-in,
first-out basis, or 










  
  
  
  
  
(2) 
  
75%
(an  "Advance  Rate") of the cost of goods sold with respect to "System  Purchase
 Orders" (as defined                                                               below)
as such  outstanding  System  Purchase Orders
                                                              are presented to Silicon; or 










  
  
  
  
  
(3) 
  
60%
of the aggregate amount of all Loans available under subclauses (a) and (b) of the Credit
Limit; or 






--------------------------------------------------------------------------------







  
  
  
  
  
                                                     (4) 
  
$3,000,000. 










  

Notwithstanding
 the foregoing,  the total  outstanding  Obligations under
                                        this Loan  Agreement and under the Non-Exim Agreement (as defined  below)                                         shall not at any
time exceed $10,000,000 (the "Overall Credit Limit"). 










  

For
the  purposes  hereof,  the  term  "System  Purchase  Orders"  means a
                                        purchase  order of the Borrower  from a customer
of Borrower for an entire                                         etching machine
 manufactured by Borrower,  a copy of which purchase order
                                        shall have been  provided to Silicon (and the
 original of which  purchase                                         order  will be
 provided  to Silicon  upon  Silicon's  request).  A System
                                        Purchase  Order shall not include any  purchase
 orders for spare parts or                                         any purchase orders
for anything less than an entire etching machine. 










  

Silicon
 may,  from time to time,  modify the Advance  Rates,  in its good
                                        faith business judgment, upon notice to the
Borrower,  based on changes in                                         collection
 experience  with respect to Accounts,  its  evaluation  of the
                                        Inventory or other issues or factors  relating to
the Accounts,  Inventory                                         or other Collateral. 












Letter of Credit Sublimit
(Section 1.6):


$5,000,000. 







Foreign Exchange 
Contract Sublimit: 


$5,000,000. 










  

Borrower
may enter into foreign  exchange  forward  contracts with Silicon,
                                        on its standard  forms,  under which  Borrower
 commits to purchase from or                                         sell to  Silicon a
set amount of foreign  currency  more than one  business
                                        day after the contract  date (the "FX Forward
 Contracts");  provided  that                                         (1) at the time the
FX  Forward  Contract  is  entered  into  Borrower  has
                                        Loans  available to it under this  Agreement in
an amount at least equal to                                         10% of the  amount of
the FX  Forward  Contract;  (2) the total FX  Forward
                                        Contracts  at any one time  outstanding  may not
exceed 10 times the amount                                         of the Foreign
Exchange  Contract Sublimit set forth above.  Silicon shall
                                        have  the  right  to  withhold,  from  the  Loans
 otherwise  available  to                                         Borrower  under this
 Agreement,  a reserve  (which shall be in addition to
                                        all  other  reserves)  in an amount  equal to 10%
of the  total FX  Forward                                         Contracts  from  time
to time  outstanding,  and in the  event  at any time
                                        there are  insufficient  Loans  available  to
 Borrower  for such  reserve,                                         Borrower  shall
 deposit and maintain  with Silicon cash  collateral  in an
                                        amount  at all  times  equal  to such
 deficiency,  which  shall be held as                                         Collateral
 for  all  purposes  of  this  Agreement.  Silicon  may,  in its
                                        discretion,  terminate  the FX Forward  Contracts
at any time that an Event                                         of Default  occurs and
is  continuing.  Borrower shall execute all standard
                                        form  applications  and  agreements  of Silicon
in  connection  with the FX                                         Forward  Contracts,
  and  without  limiting  any  of  the  terms  of  such
                                        applications  and  agreements,  Borrower  shall
pay all  standard  fees and                                         charges of Silicon in
connection with the FX Forward Contracts. 







--------------------------------------------------------------------------------







 2.  Interest.
        Interest Rate (Section 1.2):

A
rate equal to the "Prime  Rate" in effect  from time to time,  plus 1.0%
                                        per annum.  Interest  shall be  calculated  on
the basis of a 360-day year                                         for the  actual
 number  of days  elapsed.  "Prime  Rate"  means  the rate
                                        announced  from time to time by Silicon as its
"prime  rate;" it is a base                                         rate upon which
 other rates  charged by Silicon are based,  and it is not
                                        necessarily  the  best  rate  available  at
 Silicon.  The  interest  rate                                         applicable to the
Obligations  shall change on each date there is a change
                                        in the Prime Rate. 







Minimum Monthly
Interest (Section 1.2):

Not
Applicable. 




3.  Fees (Section 1.4):




Loan Fee: 
The
Loan Fee is payable as provided for in the Non-Exim Agreement. 









Early Acceptance
Reduction:
If
this  Agreement and the Loan  Documents  related to this Agreement have
                                        been  executed  by each of the  parties  by June
25,  2002,  Silicon  will                                         reduce  the  amount  of
the  Loan Fee  payable  concurrently  herewith  as
                                        provided for in the Non-Exim Agreement. 







  

If
this  Agreement and the Loan  Documents  related to this Agreement have
                                        been executed by each of the parties by July 2,
2002,  Silicon will reduce                                         the amount of the Loan
Fee payable  concurrently  herewith as provided for
                                        in the Non-Exim Agreement. 






--------------------------------------------------------------------------------









Collateral Monitoring
Fee:
$1,000,
 per month in the  aggregate  as between  this  Agreement  and the
                                        Non-Exim Agreement,  payable in arrears (prorated
for any partial month at                                         the beginning and at
termination of this Agreement). 







Unused Line Fee:
In
the event,  in any calendar month (or portion  thereof at the beginning
                                        and end of the term hereof),  the average daily
 principal  balance of the                                         aggregate Loans
outstanding  during the month under this Agreement and the
                                        Non-Exim Agreement is less than the amount of
the Maximum  Credit  Limit,                                         Borrower  shall pay
Silicon an unused line fee in an amount equal to 0.25%
                                        per annum on the  difference  between  the
 amount of the  Maximum  Credit                                         Limit and such
average daily  principal  balance of the Loans  outstanding
                                        during  the  month,  which  unused  line fee
 shall be  computed  and paid                                         monthly, in
arrears, on the first day of the following month. 







4.  Maturity Date
     (Section 6.1): 
Two
years from the date of this Agreement. 







5.  Financial Covenants
     (Section 5.1): 
Borrower
 shall comply with each of the  financial  covenants set forth in
                                        the Non-Exim Agreement (as defined below). 







6.  Reporting.
     (Section 5.3):
Borrower
shall provide Silicon with the following: 










  
  
  
  
  
1. 
  
With
each  request  for a Loan and on a  minimum  weekly  basis,  transaction  reports  and
 schedules  of                                             collections, on Silicon's
standard form. 










  
  
  
  
  
2. 
  
Monthly
 accounts  receivable agings,  aged by invoice  date,  within  fifteen days after the
end of each                                             month. 








  
  
  
  
  
3. 
  
Monthly
 accounts payable agings,  aged by invoice date, and outstanding or held check registers,
 if any,                                             within fifteen days after the end of
each month. 










  
  
  
  
  
4. 
  
Monthly
 reconciliations of accounts receivable agings (aged by invoice date),  transaction
 reports,  and                                             general ledger, within fifteen
days after the end of each month. 





--------------------------------------------------------------------------------







  
  
  
  
  
5. 
  
Monthly
perpetual  inventory reports for the Inventory valued on a first-in,  first-out basis at
the lower                                             of cost or market (in  accordance
 with GAAP) or such other  inventory                                             reports
 as are  requested  by  Silicon  in its  good  faith  business
                                            judgment, all within fifteen days after the
end of each month. 










  
  
  
  
  
6. 
  
Monthly unaudited financial  statements,  as soon as available,  and in any event within thirty
days after                                             the end of each month. 










  
  
  
  
  
7. 
  
Monthly
Compliance  Certificates,  within thirty days after the end of each month, in such form
as Silicon                                             shall  reasonably  specify,
 signed by the Chief Financial  Officer of
                                            Borrower,  certifying that as of the end of
such month Borrower was in                                             full  compliance
 with  all  of  the  terms  and  conditions  of  this
                                            Agreement,  and setting forth calculations
showing compliance with the                                             financial
 covenants  set  forth  in this  Agreement  and  such  other
                                            information as Silicon shall reasonably
 request,  including,  without                                             limitation,  a
 statement  that at the end of such month there were no
                                            held checks. 










  
  
  
  
  
8. 
  
Quarterly unaudited financial  statements,  as soon as available,  and in any event within
forty-five days                                             after the end of each fiscal
quarter of Borrower. 










  
  
  
  
  
9. 
  
Annual
 operating  budgets  (including  income  statements,  balance sheets and cash flow
 statements,  by                                             month) for the  upcoming
 fiscal year of Borrower  within  thirty days
                                            prior to the end of each fiscal year of
Borrower. 










  
  
  
  
  
10. 
  
Annual
financial statements,  as soon as available,  and in any event within 120 days following
the end of                                             Borrower's fiscal year,  certified
by, and with an unqualified opinion                                             of,
independent certified public accountants acceptable to Silicon. 










  
  
  
  
  
11. 
  
Together
with each transaction  report, as provided for above,  Borrower shall provide Silicon
with a copy                                             of each purchase  order or sales
contract with respect to each invoice                                             in
excess of $100,000. 





7.  Borrower Information:



  

Borrower
 represents  and warrants that the  information  set forth in the
                                        Representations  and  Warranties  of the Borrower
 dated June 25, 2002,                                         previously  submitted
 to  Silicon  (the  "Representations")  is true  and
                                        correct as of the date hereof. 






--------------------------------------------------------------------------------




8. ADDITIONAL PROVISIONS



  
  
  
  
                                        (1) 
Banking
 Relationship. Borrower  shall at all times  maintain  its
                                               primary banking  relationship  with
Silicon.  Without  limiting the                                                generality
 of  the  foregoing,   Borrower  shall,  at  all  times,
                                               maintain  not less than 80% of its total
 cash and  investments  on                                                deposit with
 Silicon.  As to any Deposit  Accounts and  investment
                                               accounts maintained with another
institution,  Borrower shall cause                                                such
institution,  within 30 days after the date of this Agreement,
                                               to enter into a control  agreement in form
acceptable to Silicon in                                                its good faith
 business  judgment  in order to  perfect  Silicon's
                                               first-priority  security  interest  in
said  Deposit  Accounts  and                                                investment
accounts. 
  










  
  
  
  
(2) 
Subordination
 of  Inside  Debt. All  present  and  future  indebtedness  of  Borrower  to its
 officers,                                                directors and shareholders
 ("Inside Debt") shall, at all times, be
                                               subordinated  to  the  Obligations
  pursuant  to  a  subordination                                                agreement
on  Silicon's  standard  form.  Borrower  represents  and
                                               warrants  that  there  is no  Inside  Debt
 presently  outstanding,                                                except for the
 following: - $0 -.  Prior to  incurring  any
                                               Inside Debt in the future,  Borrower shall
cause the person to whom                                                such  Inside
 Debt will be owed to execute and deliver to Silicon a
                                               subordination agreement on Silicon's
standard form. 
  










  
  
  
  
(3) 
Warrants. Concurrently  herewith,  Borrower shall provide  Silicon with the warrants  provided for
in the                                                Non-Exim Agreement. 
  










  
  
  
  
(4) 
Copyright
 Filings. Concurrently,  Borrower  is  executing  and  delivering  to Silicon  an
 Intellectual                                                Property   Security
  Agreement   (the    "Intellectual    Property
                                               Agreement").  Within 60 days after the
date hereof,  Borrower shall                                                (i) cause all
of its  computer  software,  the  licensing  of which
                                               results in  Accounts,  or which is
material  to its  business to be
                                               registered with the United States
Copyright  Office,  (ii) complete                                                the
Exhibits to the  Intellectual  Property  Agreement  with all of
                                               the  information  called for with respect
to such  software,  (iii)                                                cause the
 Intellectual  Property  Agreement  to be recorded in the
                                               United States Copyright  Office,  and (iv)
provide evidence of such                                                recordation to
Silicon. 
  








--------------------------------------------------------------------------------






  
  
  
  
(5) 
Foreign
Bank Accounts. Without  limitation  upon any other terms of this  Agreement,  Borrower
 covenants                                                and  agrees  that  the
 proceeds  of  any  Export-Related  Accounts
                                               Receivable  that are remitted by the
Account  Debtor to any account                                                in the
 name of  Borrower  or any of its  subsidiaries  (including,
                                               without  limitation, Tegal GmbH),
 whether  maintained at Deutsche                                                Bank or
any other foreign financial  institution (each such account
                                               a "Foreign Bank  Account"),  are to be
remitted by Borrower (or, if                                                applicable,
 caused to be remitted  by  Borrower),  immediately  to
                                               Borrower's  cash  collateral   account
 maintained  at  Silicon  in                                                accordance
  with   Section   4.4  above.   Additionally,   without
                                               limitation upon any other terms of this
 Agreement,  within 30 days                                                of the date of
this  Agreement  with  respect to any  Foreign  Bank
                                               Account  which  exists  as  of  the  date
 hereof,   and  prior  to                                                establishing
 any new Foreign Bank Account,  Borrower  shall either
                                               (i) provide  Silicon with liens  against
the Foreign Bank  Accounts                                                which, under
the laws applicable to the Foreign Bank Accounts,  are
                                               equivalent  in  priority  and   protection
  to  a   first-priority                                                perfected
 security interest  ("Priority  Lien"), and with dominion
                                               over such Foreign Bank Accounts,
 including without limitation,  by                                                causing
Deutsche Bank and any other financial  institution at which
                                               a Foreign Bank Account is maintained to
execute such  documents and                                                take such
 other  actions as Silicon  deems  necessary  in order to
                                               grant Silicon such lien  against,  and
dominion  over,  all Foreign                                                Bank
Accounts;  or at Borrower's  option, or at Silicon's option if
                                               Silicon  determines  in its good  faith
 business  judgment  that a                                                Priority  Lien
and  dominion  cannot be  obtained  within the above
                                               referenced time periods,  (ii) establish a
new bank account (or use                                                an existing bank
account) in the United States at Silicon,  or such
                                               other  financial  institution  as is
 acceptable  to Silicon,  (the                                                "U.S.
Account"),  cause Silicon to have a first-priority  perfected
                                               security  interest  in the  U.S.  Account,
 cause  Silicon  to have                                                dominion over the
U.S.  Account,  and direct all Account Debtors of
                                               Export-Related  Accounts  Receivable to
remit payments to such U.S.                                                Account. 
  










  
  
  
  
(6) 
Landlord
 Waivers. Borrower shall,  within thirty days of the date hereof,  cause any third party
who has                                                an  interest  in any  premises
 where  Collateral  is  located,  to
                                               execute  and  deliver to Silicon,  in form
 acceptable  to Silicon,                                                such waivers and
 subordinations  as Silicon shall specify in order
                                               to confirm  Silicon's  priority security
interest in the Collateral                                                and to assure
Silicon of access to the Collateral. 
  




--------------------------------------------------------------------------------




9. EXIM PROVISIONS:






  
  
  
  
(1) 
Exim Guaranty. Prior to the first  disbursement of any Loans  hereunder,  Borrower shall
cause the Export                                                Import  Bank of the
United  States (the "Exim Bank") to  guarantee
                                               the  Loans  made  under  this  Agreement,
  pursuant  to  a  Master                                                Guarantee
 Agreement,  Loan  Authorization  Agreement  and  (to the
                                               extent   applicable)    Delegated
   Authority   Letter   Agreement
                                               (collectively,  the "Exim Guaranty"),  and
Borrower shall cause the Exim Guaranty to
be in full force and effect  throughout  the term
                                               of  this  Agreement  and  so  long  as
 any  Loans   hereunder  are                                                outstanding.
 If, for any reason,  the Exim Guaranty shall cease to
                                               be in full force and effect,  or if the Exim Bank declares the Exim Guaranty  void
or  revokes  any  obligations thereunder or denies
                                               liability thereunder,  any such event
shall constitute an Event of                                                Default
 under  this  Agreement.  Nothing  in  any  confidentiality
                                               agreement  in  this  Agreement  or in  any
 other  agreement  shall                                                restrict
  Silicon's   right  to  make   disclosures   and  provide
                                               information to the Exim Bank in connection
with the Exim Guaranty. 
  










  
  
  
  
(2) 
Exim Borrower Agreement;  Costs. Borrower shall,  concurrently  execute and deliver a
Borrower Agreement,                                                in the form  specified
 by the Exim Bank,  in favor of Silicon  and
                                               the Exim Bank (the "Exim Borrower
 Agreement").  This Agreement is                                                subject
 to all of the terms and  conditions  of the Exim Borrower
                                               Agreement,  all of which  are  hereby
 incorporated  herein by this                                                reference.
  Borrower  expressly  agrees  to  perform  all  of  the
                                               obligations  and comply with all of the
 affirmative  and  negative                                                covenants and
all other terms and  conditions set forth in the Exim Borrower  Agreement  as though  the same
were  expressly  set forth                                                herein.  In the
 event of any  conflict  between  the  terms of the Exim Borrower  Agreement  and the other
 terms of this  Agreement,                                                whichever terms
are more  restrictive  shall apply.  Borrower shall
                                               reimburse  Silicon  for all fees and all
out of  pocket  costs  and                                                expenses
 incurred by Silicon with respect to the Exim Guaranty and
                                               the Exim Borrower  Agreement,  including
 without  limitation  all                                                facility  fees
and usage fees,  and Silicon is  authorized to debit
                                               Borrower's  account with Silicon for such
fees,  costs and expenses                                                when paid by
Silicon. 
  






--------------------------------------------------------------------------------







  
  
  
  
                                        (3) 
Non-Exim Agreement;    Cross-Collateralization;    Cross-Default. Silicon  and the  Borrower  are  parties
to that  certain  Loan and                                                Security
  Agreement   of  even  date   herewith   (the   "Non-Exim Agreement").  Both this Agreement and the
Non-Exim Agreement shall                                                continue  in
full force and  effect,  and all  rights and  remedies
                                               under this  Agreement and the Non-Exim Agreement  are  cumulative.                                                The  term
 "Obligations"  as  used  in  this  Agreement  and in the
                                               Non-Exim Agreement shall include without
limitation the obligation                                                to pay when due
all Loans  made  pursuant  to this  Agreement  (the
                                               "Exim Loans") and all interest  thereon
and the  obligation to pay                                                when due all
Loans made  pursuant to the  Non-Exim Agreement  (the
                                               "Non-Exim Loans") and all interest
 thereon.  Without limiting the                                                generality
of the foregoing,  all  "Collateral"  as defined in this
                                               Agreement  and as defined in the  Non-Exim Agreement  shall secure                                                all Exim Loans
and all  Non-Exim Loans and all  interest  thereon,
                                               and  all  other  Obligations.  Any  Event
 of  Default  under  this                                                Agreement  shall
 also  constitute  an Event of  Default  under the
                                               Non-Exim Agreement,  and any Event of
Default  under the  Non-Exim Agreement
 shall also  constitute  an Event of  Default  under this
                                               Agreement.  In the event  Silicon  assigns
 its  rights  under this                                                Agreement  and/or
under any Note  evidencing Exim Loans and/or its
                                               rights  under  the  Non-Exim Agreement
  and/or  under  any  Note                                                evidencing
 Non-Exim Loans, to any third party,  including  without
                                               limitation  the Exim Bank,  whether
 before or after the occurrence                                                of any
Event of Default,  Silicon shall have the right (but not any
                                               obligation),  in its sole  discretion,  to
allocate  and  apportion                                                Collateral  to
the  Agreement  and/or Note  assigned and to specify
                                               the  priorities  of  the  respective
 security  interests  in  such                                                Collateral
 between itself and the assignee,  all without notice to
                                               or consent of the Borrower. 
  









Borrower: Silicon:
TEGAL CORPORATION
SILICON VALLEY BANK     BY /s/ Michael L. Parodi                            BY
/s/ Patrick J. O'Donnell                    President or Vice President Title
Vice President                       _      BY /s/ Kathy
Petrini                                            Secretary or Ass't Secretary
     